I would like to congratulate you 
warmly, Sir, on your assumption of the presidency of 
the General Assembly at its sixty-ninth session, and to 
assure you that the Tongan delegation will fully support 
the crucial work ahead under your able leadership. I 
would also like to thank your predecessor, Mr. John 
Ashe, for his sterling conduct of the previous session, 
especially his championing of issues relating to small 
island developing States (SIDS). And I pay tribute to 
Secretary-General Ban Ki-moon for his exemplary 
stewardship in advancing the commitment of the United 
Nations to building a more peaceful and prosperous 
world amid the diverse and complex issues it faces 
today.

My delegation and I welcome the theme of this 
year’s general debate, “Delivering on and implementing 
a transformative post-2015 development agenda”, 
and we look forward to the three high-level thematic 
debates and the high-level event to be held next year. 
As we work together to formulate a historic post-2015 
development agenda, we are cognizant that we must be 
ambitious and transformative in our approach in order 
to ensure tangible benefits for our people. Responsive 
access to financial resources is essential if we are to 
cement the adoption of a meaningful development 
agenda and its full implementation.

Tonga supports the consensus that the report of 
the Open Working Group on Sustainable Development 
Goals should be integrated into the post-2015 
development agenda, with a global commitment to 
eradicating poverty by 2030. The proposed sustainable 
development goals on oceans, seas and marine 
resources and climate change are woven intimately 
and intricately into the fabric of the very survival of 
Pacific small island developing States. Without them, 
our joint aspirations for sustainable development and 
economic growth will not be achieved, and we will 
be left behind. The Small Island Developing States 
Accelerated Modalities of Action Pathway, known as 
the Samoa Pathway outcome document, was endorsed 
by SIDS leaders and their partners earlier this month. It 
is a blueprint for the sustainable development of small 
island developing States for the next decade and should 
therefore be integrated into the form and substance of 
the post-2015 development agenda.

In order to guarantee harmony in our implementation 
of the development agenda, Tonga agrees that each 
country should take primary responsibility for its 
own economic growth, social development and 

environmental sustainability. However, that can be 
fulfilled only with the active engagement of all relevant 
stakeholders through genuine and durable partnerships. 
We look forward to working together towards the 
summit in September 2015 when Heads of State and 
Government will adopt a post-2015 development 
agenda that will be inclusive and people-centred. It 
will be a historic event, adding further meaning to the 
celebration of the seventieth anniversary of the United 
Nations.

This year, the Pacific island leaders endorsed the 
Palau Declaration on “The Ocean: Life & Future”, 
which is concerned with charting a course to 
sustainability. Tonga is a joint custodian of the Pacific 
Ocean, whose natural resources form the bedrock of 
economic, social and environmental development in the 
Pacific islands. The well-being of the Tongan people 
is therefore premised on the sustainable development, 
management and conservation of the ocean and its 
resources. The management of seabed exploration and 
exploitation is an important facet of Tonga’s interests 
in the oceans, and we have worked diligently through 
the relevant institutions established under the United 
Nations Convention on the Law of the Sea (UNCLOS) 
to ensure that activity within the area located in the 
Pacific Ocean is managed appropriately for the benefit 
of humankind.

For the first time, Tonga sought election to a seat 
on the relevant body established under UNCLOS, the 
Council of the International Seabed Authority, and 
was elected by acclamation by its member States. 
This year, Tonga passed legislation related to seabed 
mining activities within Tonga’s jurisdiction and under 
the provisions of UNCLOS. We joined our Pacific 
Island neighbours in supporting the call for launching 
negotiations by September 2015 on an international 
agreement under UNCLOS on the management and 
conservation of the ocean and its resources, both within 
our national jurisdiction and in areas beyond.

Tonga commends the Secretary-General’s initiative 
in convening the recent Climate Summit as a forum 
for world leaders to deliver bold announcements on 
climate change mitigation and adaptation. In the spirit 
of sustaining international cooperation, we support the 
urgent call for States to address the adverse impacts 
of climate change. The collective response will depend 
on the outcome of the ongoing negotiations being 
conducted through the United Nations Framework 
Convention on Climate Change. Nevertheless, it should 
be based on the principles of equity and common 
but differentiated responsibility, as enshrined in the 
Convention. The principles and overall objective 
espoused by the Convention must be fully observed 
if the threat of climate change is to be effectively 
addressed and overcome for our common benefit.

The Global Risks Report 2013 ranked Tonga as 
the second most vulnerable country in the world to 
natural disasters. That vulnerability was demonstrated 
by our first category-5 cyclone earlier this year, 
which devastated our central island group, displacing 
thousands and resulting in millions of dollars’ worth 
of damage. However, and fortunately, it caused only 
one fatality. Today, that same central island group is 
experiencing an unseasonable drought. Tonga has 
used a whole-of-country approach — through its joint 
national action plan on climate-change adaptation and 
disaster-risk management — to establish a base from 
which to move forward with adaptation measures. In 
terms of mitigation, we are gradually reducing our 
fossil-fuel consumption.

Tonga applauds the convening of the high-level 
event on combating climate change, and it would like to 
recall here that Pacific island countries were among the 
first to raise the alarm on the implications of climate 
change for security, both regionally and generally. In 
that regard, we support the call to the Security Council 
to reconsider its stance and to recognize the links 
between climate change and international peace and 
security. We also support the call to the Secretary-
General to appoint a special representative on climate 
and security to research those links and report back to 
Member States.

Tonga associates itself with those Member States 
that have appealed for a meaningful approach, going 
beyond the rhetoric, to reforming the Security Council 
through an intergovernmental process in order to make 
it more representative and inclusive. We also support 
the request of Heads of State and Government in the 
2005 World Summit Outcome (resolution 55/2) that 
its goals include the important work of revitalizing 
the General Assembly. That general reform process 
must continue if we are to ensure greater efficiency, 
representativeness and transparency throughout the 
United Nations system as a whole, thereby enabling this 
great institution to be better prepared to respond to the 
realities we live with today.

Finally, for future generations to live in a better 
world, we must work harmoniously to fulfil our 

responsibilities and ask the Almighty to guide us 
through our growing challenges.